DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 8-15 and 20, in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are unitary.  This has been found persuasive as Group II, claim 7, has been amended to share the same special technical feature(s) of Group I.  Hence, the restriction requirement of Group II has been withdrawn.  As Applicant did not traverse the restriction with respect to Groups III and IV, this restriction requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite the limitation "other mixed composition" in lines 5-6 and line 7 of claim 2 and lines 22-23 and line 24 of claim 7.  It is unclear if the other mixed composition referenced in claim 2 is referring the mixed composition of claim 1 or a different mixed composition therefrom (e.g. does the other mixed composition have the same set of raw materials with same particle size distribution and binder/water concentration as the mixed composition formed in claim 1?).  As written, the other mixed composition is open to be interpreted as either the same, or different, from the mixed composition of claim 1.  Hence, the scope of the claim is unclear.  
Claims 4 and 20 are rejected for dependence on claim 2.
Claims 3 and 4 recite the limitation "a core of raw materials" in lines 3.  It is unclear if the raw material making up the core are referring to the same raw materials previous referenced in step a) of claim 1.  As written, the raw materials of the core are open to be interpreted as either the same, or different, from the raw materials of claim 1.  Hence, the scope of the claim is unclear.  
Claims recite the limitation "said assembly" in line.  There is insufficient antecedent basis for this limitation in the claim as an assembly has not been referenced in any preceding claim.  Likewise, it is unclear what assembly is referring to?  Is the assembly the core, the enclosed core or a component/structure housing the core?  For examination purposes, assembly is interpreted as the enclosed core.
Claims 5-6 and 20 are rejected for dependence on claims 3 and 4, respectively.
Claims recite the limitation "another set of raw materials particles" in line.  It is unclear if the raw material particles making up the core are referring to the same raw materials particles previous referenced in step a) of claim 1.  As written, the raw materials particles of the core are open to be interpreted as either the same, or different, from the raw materials particles of claim 1.  Hence, the scope of the claim is unclear.  
Claim 10 recites the limitation “to a threshold value” in line 6.  It is unclear what threshold value  for relative humidity is being referred to.  Is the threshold in regards to the hydraulic binder, the set of raw materials or another component?  For examination purpose, threshold value is not being read into the claim.
Regarding claim 11, the phrase "notably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitations following the phrase notably are not being read into the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bache (EP 0557368 B1; of record) .
Regarding claim 1, Bache discloses a process for obtaining a compacted material, comprising: 
a) mixing a dry composition (Example 11 on page 22; page 7, lines 9-15; page 15, lines 28-45), comprising: a set of raw materials having a particle size (Example 11, Bauxite 0-1 mm, Bauxite 1-4 mm) and hydraulic binder in a range of 1-50% by mass of the total mass of the dry composition (Example 11, 320g of Portland cement equating to 32%);
b) mixing the dry composition with 1-25% water by mass of the total mass of the dry composition (Example 11, 76g of water equating to 7.6%) to form a mixed composition; and 
c) vibrating the mixed composition between 20-80 hertz and at an amplitude greater than or equal to 0.3 millimeter (page 15, lines 56-58, 50 hertz and amplitude of 0.44 mm) and then, in conjunction with the vibration, applying a compressive stress to the mixed composition (page 16, lines 8-10, vibration under combined static and dynamic pressure…with a steel cylinder) greater than or equal to 2 megapascals (page 16, lines 8-10, 8kg weight equating to ~10 MPa).
Bache does not disclose the particle size distribution, specifically D90 and D10, of the set of raw materials.  However, considering the particle size ranges of the Bauxite are disclosed as 1-4 mm and 0-1 mm (page 22, lines 21-22), it would implicitly possess a distribution below 50 mm and above 0.08 um as claimed for D90 and D10.  Hence, it would have been obvious for one of ordinary skill in the art Bache discloses the set of raw materials have particle size distributions as claimed.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Regarding claims 2 and 6, Bache further discloses a first layer of material is formed with the mixed composition (casting 18 on 148 in Figure 6), at least one other mixed composition is formed by repeating steps a) and b) and placed on a first layer of material (Figures 6-7; on page 8, lines 29-31, casting 18 may constitute a two-layer casting; page 10, lines 28-46, winding 148 may constitute a previously case component) and vibrating between 20-80 hertz at an amplitude greater or equal to 0.3 mm (page 15, lines 56-58, 50 hertz and amplitude of 0.44 mm) and applying a compressive stress (page 16, lines 8-10).
Bache does not disclose the first layer of material is formed at the end of step b).   However, barring a showing of unexpected results, the particular order of operation of known steps is a case of prima facie obviousness. See MPEP 2144.04 IV C In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding claims 3 and 4, Bache further discloses providing a core of raw materials is provided (148 in Figure 6; page 10, line 35, may constitute a previously case component);
enclosing the core with a mixed composition obtained in step b) to form an assembly (Figure 6); and 
vibrating the assembly between 20 hertz and 80 hertz and at said amplitude greater than or equal to 0.3 mm (page 15, lines 56-58, 50 hertz and amplitude of 0.44 mm) and supplying compressive stress thereto (page 16, lines 8-10).
Bache does not disclose the core of raw materials has a mechanical strength greater or equal to 0.1 MPa.  However, as noted above, the core of raw materials is a previous cast component which was compressed to ~10 MPa (page 16, lines 8-10).  Hence, it would have been obvious for one of ordinary skill in the art the core implicitly has a mechanical strength greater than 0.1 MPa.
Regarding claims 5 and 20, Bache further discloses the core provided in step n1) is a compacted material formed by compaction of another set of raw material particles (page 10, lines 35-36).
Regarding claim 7, Bache discloses a process for obtaining a multilayer compacted material comprising conducting the process according to claim 1 to form a compacted material as a first layer (casting 18 on 148 in Figure 6-7; page 10, lines 28-46, winding 148 may constitute a previously case component; reference claim 1 above) and, for each subsequent layer, another mixed composition is made by repeating steps a) and b), said other mixed composition is placed on top of the previous layer (Figure 6-7; page 8, lines 29-31, casting 18 may constitute a two-layer casting;), the assembly thus formed by the previous layer and the other mixed composition is vibrated, and a compressive stress is applied to said assembly (page 16, lines 8-10, vibration under combined static and dynamic pressure…with a steel cylinder), the value of the applied compressive stress being greater than or equal to 2 megapascals, at least for the making of the last layer of said multilayer compacted material (page 16, lines 8-10, 8kg weight equating to ~10 MPa).
Regarding claim 9, Bache further discloses the vibration has an amplitude between 0.3 millimeter and 5 millimeters, according to the direction of compression (page 15, lines 56 to page 16, line 10, hertz and amplitude of 0.44 mm…with a steel cylinder placed on top of the material during vibration).
Regarding claim 10, Bache further discloses drying the compacted material for at least 24 hours at a predetermined temperature and relative humidity (page 18, lines 18-29) but does not disclose the use of oven.  It is submitted the use of a drying oven would have been obvious as a matter of design choice for one skill in art.  Likewise, an oven would allow control of temperature and relative humidity during drying of the material. 
Regarding claim 11, Bache further discloses the raw material particles of each set of particles are red or white bauxite (Example 11; page 22).
Regarding claim 12, Bache further discloses the first reference diameter d90 associated with the particle size distribution of said set of raw material particles is less than 20 millimeters and the second reference diameter d10 associated with said particle size distribution is greater than or equal to 0.1 micrometer (Example 11; page 22, Bauxite 1-4 mm).
Regarding claim 13, Bache further discloses the hydraulic binder is Portland cement (Example 1; page 22).
Regarding claim 14, Bache further discloses the hydraulic binder comprises a calcium aluminate cement having a C/A molar ratio of between 0.1 and 3 (Example 7; page 14, CaO:Al2O3).
Regarding claim 15, Bache further disclose the hydraulic binder is composed of a set of hydraulic binder particles whose particle size distribution is characterized by a first reference diameter d90 of less than or equal to 100 micrometers (page 13, lines 42-50, discloses PSD ranges  for Portland cement).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bache, in view of Blaser (US 3,767,351).
Regarding claim 8, Bache teaches all the elements of claim 1 as discussed above but does not disclose the vibration implemented in conjunction with the application of the compressive stress is disharmonized.
Blaser discloses an apparatus for vibrating and compacting granulates (Figures 1-2).  The granulates are vibrated where a compressive stress is applied thereto (col. 3, lines 18-25).  Blaser further discloses applying vibration in a non-harmonious manner is more effect to compact material (col. 1, lines 41-48).  The technique disclosed in Blaser applies to Bache as both related to vibration and compacting granulate particles.  A person of ordinary skill in the art would have recognized the known technique disclosed by Blaser to the method of Bache would have improved the compaction of the material.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of Blaser to Bache to improve the compaction of material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rigaud (US 8,303,708 B2) discloses a concrete composition comprising a raw material with PSD D10 to D90 between 0.063 and 5 mm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        12/14/2022